The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16, 19, 20 and 24-26 are pending in Claim Set filed 7/13/2020.
Claims 17, 18, 21, 22 and 23 are cancelled.
Herein, claims 1-16, 19, 20 and 24-26 are for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.



Claims 1 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al (US 20110269706) [Chen].
Regarding claim 1,
Chen teaches a method of treating a neoplastic disease comprising administering to a subject in need thereof an effective amount of a compound or salt of claim 1, wherein the compound of claim 1 has the following chemical structure, shown below: 

    PNG
    media_image1.png
    196
    341
    media_image1.png
    Greyscale

See page 8 [0020]: third chemical structure counting up from the bottom; page 38 [0150]; page 53 [0207} compound CY190602 (Hydroxamine Derivative of Bendamustine); Chen: claims 
This compound (shown above) has the identical chemical structure of tinostamustine as shown in the Specification on page 6, wherein it states that it is also known in the art as EDOS 101 (EDO-S101), having the IUPAC name is 7-(5-(bis(2-chloroethyl) amino)-1-methyl-1 H-benzo[d]imidazol-2-yl)-N-hydroxyheptanamide. 
Chen teaches the neoplastic disease is selected from the group consisting of, as follows (See Chen: paragraph [0053]; claims 42 and 43), shown below:
[0053] In a preferred embodiment, wherein said neoplastic disease is selected from the group consisting of lung cancer, head and neck cancer, central nervous system cancer, prostate cancer, testicular cancer, colorectal cancer, pancreatic cancer, liver cancer, stomach cancer, biliary tract cancer, esophagealcancer, gastrointestinal stromal tumor, breast cancer, cervical cancer, OVARIAN CANCER, uterine cancer, leukemia, lymphomas, multiple myeloma, melanoma, basal cell carcinoma, squamous cell carcinoma, bladder cancer, renal cancer,sarcoma, mesothelioma, thymoma, myelodysplastic syndrome and myeloproliferative disease.


Claim 42. A method of treating a neoplastic disease or an immune disease comprising administering to a subject in need thereof effective amount of a compound or salt of claim 1.

Claim 43. A method according to claim 42, wherein said neoplastic disease is lung cancer, head and neck cancer, central nervous system cancer, prostate cancer, testicular cancer, colorectal cancer, pancreatic cancer, liver cancer, stomach cancer, biliary tract  cancer, esophageal cancer, gastrointestinal stromal tumor, breast cancer, cervical cancer, OVARIAN CANCER, uterine cancer, leukemia, lymphomas, multiple myeloma, melanoma, basal cell carcinoma, squamous cell 

It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. BiocrafiLabs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). In the instant case, Chen teaches that it has been found that the anti-tumor activities of the hydroxamic acid derivative CY190602 (tinostamustine) in many cancer cell lines are significantly better than its parental drug Bendamustine ([0010]; page 53, [0205], See Table left column; page 53, [0207]), See Table, right column). Moreover, Chen teaches that the DNA alkylating agent Bendamustine is in clinical trials for a variety of cancer indications, such as leukemia, lymphoma, small cell lung cancer, multiple myeloma, MDS, ovarian cancer, breast cancer, and brain tumor [0004]. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that tinostamustine provides superior anti-tumor activity in comparison to its parental drug Bendamustine that has been selected for treatment of ovarian cancer; as it may, one of ordinary skill would have been 

Regarding claim 6,
Specification on page 9, lines 3-5, states that “Primary cancer” is the original, or first, tumour in the body.
	Chen teaches as used herein, the term "treating" refers to administering a hydroxamic compound to a subject that has a neoplastic or immune disorder, or has a symptom of or a predisposition toward it, with the purpose to cure, heal, alleviate, relieve, alter, remedy, ameliorate, improve, or 
Chen teaches in claim 42: A method of treating a neoplastic disease or an immune disease comprising administering to a subject in need thereof an effective amount of a compound or salt of claim 1, wherein the compound of claim 1 is as shown below (Chen: claim 35): 

    PNG
    media_image1.png
    196
    341
    media_image1.png
    Greyscale

Thus, it would have been obvious for one of ordinary skill in the art to provide a method of treating a neoplastic disease, where the term "treating" refers to administering a hydroxamic compound, e.g., tinostamustine, to a subject that has a neoplastic disorder, or has a symptom of or a predisposition toward it, wherein the disease is a primary cancer, i.e., ovarian cancer, with the purpose to cure, heal, alleviate, relieve, alter, remedy, ameliorate, improve, or affect the disorder, the symptoms of or the predisposition toward the disorder, in view of Chen.


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Chen et al (US 20110269706) [Chen] as applied to claims 1 and 6 above and further in view of Kraus et al (Edo- S101, a New Alkylating Histone-Deacetylase Inhibitor (HDACi) Fusion Molecule, Has Superior Activity Against Myeloma and B Cell Lymphoma and Strong Synergy with Proteasome Inhibitors in Vitro, Blood p.2249, December, 2014) [Kraus], Lengyel et al (US 20120289570) [Lengyel] and Theurer (US 20130030237) [Theurer].
The teachings of Chen (US 20110269706) regarding claim 1 has been fully described above.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide tinostamustine in method of treating ovarian cancer in view of the teachings of Chen (US 20110269706).
Specification on page 6 states that tinostamustine is also known in the art as EDOS 101 (EDO-S101), having the IUPAC name 
	As taught by Chen, it has been found that the anti-tumor activities of tinostamustine in many cancer cell lines are significantly better than its parental drug Bendamustine (page 53, [0205], See Table left column; page 53, [0207]), See Table, right column). Furthermore, Chen teaches that the DNA alkylating agent Bendamustine is in clinical trials for treatment of ovarian cancer [0004].
	Kraus teaches that Edo-S101 (i.e., tinostamustine), a New Alkylating Histone-Deacetylase Inhibitor (HDACi) Fusion Molecule, has superior activity against myeloma and B cell lymphoma and strong synergy with proteasome inhibitors in Vitro (Title; See entire document). Kraus teaches that the IC50 of EDO-S101 for myeloma cell lines was one order of magnitude lower than the IC50 for bendamustine, wherein myeloma cell lines with adaptive resistance against bortezomib or carfilzomib did not differ from non-adapted cells in their IC50 for EDO-S101. Further, Kraus teaches that the IC50 of Edo-S101 for 3 ABC type DLBCL cell lines was significantly lower ranging between 3-8 µM for EDO-S101 as compared to bendamustine >50 μM. Furthermore, EDO-S101 had significant synergistic cytotoxicity with the proteasome inhibitors bortezomib and carfilzomib across all cell types tested, in contrast to bendamustine (Results, p.2249). 
	Lengyel teaches that clinical observations indicate the most common site of ovarian cancer (OvCa) metastasis is the omentum ([0004]; See entire document).
	Thener teaches a method of treating ovarian cancer comprising administrating to an individual in need thereof comprising an alkylating agent Bendamustine ([0008], [0011], [0013]; [0039]; [0049]; [0061-0063]; [0082-0092]; claims 3 and 11; See entire document). Thener teaches that ovarian cancer can also be a secondary cancer, the result of metastasis from a primary cancer elsewhere in the body, but treatment is basically the same as for primary surface epithelial-stromal tumor involving the peritoneum [0085]. Thener teaches in certain embodiments, the dose of an alkylating anticancer agent is more 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat omentum cancer using tinostamustine, since omentum cancer is the most common site for ovarian cancer and the treatment would be basically the same as that provided for ovarian cancer. One skilled in the art would have been motivated to do so because the anti-tumor activities of tinostamustine in many cancer cell lines has been shown to be significantly better than its parental drug Bendamustine and provide superior monoactivity in accordance with Chen and Kraus, as a whole.
Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Chen, Lengyel and Theurer, as a whole. 

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Chen et al (US 20110269706) [Chen] as applied to claims 1 and 6 above and further in view of Kraus et al (Edo-S101, a New Alkylating Histone-Deacetylase Inhibitor (HDACi) Fusion Molecule, Has Superior Activity Against Myeloma and B Cell Lymphoma and Strong Synergy with Proteasome Inhibitors in Vitro, Blood p.2249, December, 2014) [Kraus] and Baker et al (Investigation of bendamustine HCL in a Phase 2 study in women with resistant ovarian cancer, Invest New Drugs, p.160, May 2013) [Baker].
The teachings of Chen (US 20110269706) regarding claim 1 has been fully described above.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide tinostamustine in method of treating ovarian cancer in view of the teachings of Chen (US 20110269706).
Specification on page 6 states that tinostamustine is also known in the art as EDOS 101 (EDO-S101), having the IUPAC name is 7-(5-(bis(2-chloroethyl) amino)-1-methyl-1 H-benzo[d] imidazol-2-yl)-N-hydroxyheptanamide. 
	As taught by Chen, it has been found that the anti-tumor activities of tinostamustine in many cancer cell lines are significantly better than its parental drug Bendamustine (page 53, [0205], See Table left column; page 53, [0207]), See Table, right column). Furthermore, Chen teaches that the DNA alkylating 
	Kraus teaches that Edo-S101 (i.e., tinostamustine), a New Alkylating Histone-Deacetylase Inhibitor (HDACi) Fusion Molecule, has superior activity against myeloma and B cell lymphoma and strong synergy with proteasome inhibitors in Vitro (Title; See entire document). Kraus teaches that the IC50 of EDO-S101 for myeloma cell lines was one order of magnitude lower than the IC50 for bendamustine, wherein myeloma cell lines with adaptive resistance against bortezomib or carfilzomib did not differ from non-adapted cells in their IC50 for EDO-S101. Further, Kraus teaches that the IC50 of Edo-S101 for 3 ABC type DLBCL cell lines was significantly lower ranging between 3-8 µM for EDO-S101 as compared to bendamustine >50 μM. Furthermore, EDO-S101 had significant synergistic cytotoxicity with the proteasome inhibitors bortezomib and carfilzomib across all cell types tested, in contrast to bendamustine (Results, p.2249). Also, Kraus teaches that EDO-S101, an alkylating HDAC inhibitor fusion molecule, displays bi-functional activity and compared to bendamustine, it has superior monoactivity in vitro against hematologic malignancies including MM, mantle cell lymphoma and ABC type DLBCL. Noteworthy, is the strong synergy of EDO-S101 with proteasome inhibitors which also stands out in comparison to the established alkylating agents. Kraus teaches that the 
	Baker teaches investigation of bendamustine with ovarian cancer comprising the safety and efficacy of the intravenously administration of bendamustine HCL to women with platinum resistant epithelial ovarian cancer (Title; Summary; See entire document). Furthermore, Baker teaches that based on the mechanism of action of bendamustine HCL, which includes alkylation of DNA, it is possible that tumors with DNA homologous recombination deficiencies, including mutations in BRCA1 and BRCA2 may have greater benefit from this cytotoxic agent (p.165, left column). Baker teaches that plasma samples collected at pre-treatment and end of cycle one were analyzed for changes in circulating total cytokeratin 18 and caspase cleaved cytokeratin 18 as exploratory early biomarkers of bendamustine-induced tumor cell death. All patients had measureable levels of both total and cleaved caspase 3 cytokeratin 18 and the study subjects did experience less bone marrow suppression (Summary, p.160). However, Baker teaches that due to the high incidence of GI side effects using bendamustine, a lower dose was provided for this patient population (p.164, 
	It would have been obvious to one of ordinary skill in the art to provide a method of treating platinum resistant and BRCA-1/2 wildtype ovarian cancer with tinostamustine (EDO-S101) before the effective filing date of the claimed invention in view of the teachings of Chen, Kraus and Baker, as a whole. One skilled in the art would have recognized the many advantages provided by tinostamustine compared to its parental drug bendamustine and thus would have been motivated to substitute tinostamustine for bendamustine because tinostamustine produces superior anti-tumor activities and requires significantly lower dose amounts for many cells lines compared to bendamustine as taught by prior art of Chen and Krasu, as a whole. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP 2144.07.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. 

Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Chen, Kraus and Baker, as a whole.

Claims 5, 7, 9, 10, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Chen et al (US 20110269706) [Chen] as applied to claims 1 and 6 above and further in view of Mehrling et al (WO 2015/181156) [Mehrling].
Claim Interpretation
The claims are in open format. The transitional term ‘comprising’ is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (See MPEP 2111.03).

The teachings of Chen (US 20110269706) regarding claims 1 and 6 have been described above.
Chen differs from the claims in that the document does not teach tinostamustine (EDOS 101 (EDO-S101), having the IUPAC name is 7-(5-(bis(2-chloroethyl) amino)-1-methyl-1 H-benzo[d]imid azole-2-yl)-N-hydroxyheptanamide) according to claims 5, 7, 9, 10, 15 and 16 in the Claim Set filed 7/13/2020.
However, Mehrling (WO 2015/181156) cures the deficiencies.

Regarding claim 5, 7, 9 and 10,


    PNG
    media_image1.png
    196
    341
    media_image1.png
    Greyscale

which has the identical chemical structure of tinostamustine as shown in Specification on page 6, as instantly claimed (Mehrling: p.4, last two sentences; chemical structure on page 5; claims 1-42; See entire document). This compound is also identical to tinostamustine as taught by Chen (US20110269706).
Mehrling teaches the compound of formula (I) (tinostamustine) is for use in a method of treating a cancer in combination with a proteasome inhibitor (p.5, last paragraph), wherein the combination comprises the compound of formula I (tinostamustine) and a proteasome inhibitor that is carfilzomib or bortezomib (p.5, first paragraph). Moreover, Mehrling teaches that the combination comprising the compound of formula I (tinostamustine) and the proteasome inhibitor is a synergistic combination (p.12, last paragraph; claims 1, 3, 4 and 18). 

 
Regarding claims 15 and 16,
Mehrling teaches that the compound of formula I or a salt thereof can be administered in combination with radiotherapy (p.2; See entire document), wherein a radiotherapy (2Gy/5 consecutive days) (Example 15, p.31; See entire document).

Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Chen (US 20110269706) and Mehrling (WO 2015/181156), as a whole. 

Claims 8, 11, 12, 13, 14, 19, 20, 24, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Chen et al (US 20110269706) [Chen] and Mehrling et al (WO 2015/181156) as applied to claims 1, 5-7, 9, 10, 15 and 16 above and further in view of Yang et al (US 20150183747) [Yang] and Reagan-Shaw et al (The FASEB Journal, Vol.22, p.660, March 2007).
Claim Interpretation
The claims are in open format. The transitional term ‘comprising’ is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (See MPEP 2111.03).

The teachings of Chen (US 20110269706) and Mehrling et al (WO 2015/181156), as a whole, regarding claims 1, 5-7, 9, 10, 15 and 16 have been fully described above.

Regarding 8,
Yang teaches a method of treating a neoplastic disease comprising administering either alone or in combination with other therapies, to a subject in need thereof an effective amount of a composition comprising a compound having a chemical structure as shown below: 

    PNG
    media_image1.png
    196
    341
    media_image1.png
    Greyscale

wherein the neoplastic disease comprises ovarian cancer ([0099]; claims 15; 29; 30 and 31). This compound is identical to tinostamustine as taught by Chen. Particularly, Yang teaches that the composition further comprises one or more traditional chemotherapeutic agents that are platinum based agents and taxanes, wherein the platinum based agents is carboplatin and the taxanes is paclitaxel [0090]. One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized from the teachings of Yang that carboplatin and paclitaxel are both suitable agents for use in the method of treating ovarian cancer in view of Chen, Mehrling and Yang, as a whole, having a reasonable expectation of success.
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to provide a method for treating ovarian in a patient in need thereof, comprising administering to the patient an effective amount of a synergistic combination of tinostamustine 

Regarding claims 11, 12, 13, 14, 24, 25 and 26,
Mehrling teaches that in the combination for use in the treatment of cancer and the method of treatment of cancer in accordance with the present invention, the compound of formula I or a pharmaceutically acceptable salt thereof, i.e., tinostamustine, is typically administered to the patient in need thereof at a dosage range of 10 to 100 mg/kg body weight patient (p.16; See entire document). Further, Mehrling teaches the proteasome inhibitor is administered to the patient in need thereof at a dosage range of 0.01 to 0.3 mg/kg body weight patient, more preferably at a dosage range of 0.05 to 0.15 mg/kg body weight patient. 
Reagan-Shaw teaches to convert dose in mg/kg to dose in mg/m2, multiply by Km value, wherein the Km value (factor) for Human (Adult) is 37 (Table 1 on page 660). Accordingly, using the Reagan-Shaw conversion method, then Mehrling teaches (10 to 100 mg/kg) x 37 = about 370 mg/m2 to 3700 mg/m2.
Accordingly, tinostamustine in combination with a protease inhibitor a dosage level of at least about 370 mg/m2 body surface 
Instant Claim 11 recites a dosage level of from 0.3 mg/m2 to 300 mg/m2 body surface area of the patient; Instant Claim 14 recites a dosage level of from 80 mg/m2 to 100 mg/m2 body surface area of the patient; and Instant Claim 24 recites a dosage level of from 60 mg/m2 to 150 mg/m2 body surface area of the patient.
However, Yang (US20150183747) cures the deficiency.
	Yang teaches a therapeutically effective amount" of a composition described herein is meant an amount of the composition which confers a therapeutic effect on the treated subject, at a reasonable benefit/risk ratio applicable to any medical treatment. An effective amount of the composition described above may range from about 0.1 mg/kg to about 500 mg/Kg, preferably from about 0.2 to about 50 mg/kg [0087]. Yang teaches medication is administered intravenously [0079; [0097].
Similarly, Reagan-Shaw teaches to convert dose in mg/kg to dose in mg/m2, multiply by Km value, wherein the Km value (factor) for Human (Adult) is 37 (Table 1 on page 660). 
	Accordingly, using the Reagan-Shaw conversion method, then Yang preferably teaches (0.2 to about 50 mg/kg) x 37 = about 7.4 mg/m2 to 1850 mg/m2, which overlaps with the claimed amounts and makes the claimed dosage level mg/m2 in body surface area of the patient obvious. A prior art reference that discloses a range 
Chen teaches medication is administered intravenously ([0063], [[0099]) and Mehrling teaches medication is administered intravenously or infusion techniques (p.17, last paragraph; p.20, first paragraph; See entire document). Further, Mehrling teaches that the preferred mode of administration is left to the discretion of the practitioner, and will depend in part upon the site of the medical condition (such as the site of cancer). In a more preferred embodiment, the present combinations, compositions and kits of the present invention are administered intravenously (p.20, first paragraph).
Moreover, Mehrling teaches that EDO-S101 (tinostamustine) was administered at day 1, 8 and 15 every 28 days, iv) (p.31, See Treatments and Doses). 
Since, Mehrling teaches that medication is administered intravenously or by infusion techniques and that tinostamustine was administered at day 1, 8 and 15 every 28 days, it would have been well within the purview of one of ordinary skill in art to optimize the infusion time, e.g., 60, 45 or 35 minutes, without undue expectation having a reasonable expectation of success of achieving a desired goal without undue expectation. Optimization of parameters is a routine practice that would be obvious to a 
Regarding claims 19 and 20,
Mehrling teaches a pharmaceutical composition comprising a pharmaceutically acceptable diluent or carrier and a combination, wherein the combination comprises a compound of formula I, e.g., tinostamustine and a protease inhibitor, e.g., carfilzomib, wherein the molar ratio of proteasome inhibitor to compound of formula I or a pharmaceutically acceptable salt thereof in said combination is from 1:1000 to 1000:1, i.e., the molar ratio of the compound of formula I or a pharmaceutically acceptable salt thereof to the proteasome inhibitor to in said combination is from 1000:1 to 1:1000, which overlaps with the claimed ratio as claimed in claim 19. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ.
Further, Mehrling teaches there is provided a kit comprising a compound of formula I, e.g., tinostamustine, and a protease inhibitor, e.g., carfilzomib, this combination and, optionally, instructions for treating a patient (p.5; See entire document).



Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626